DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on June 2, 2021, amending claims 1, 4, 13, 17, 25 and 26.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 25, there is no antecedent basis for “the pre-defined starting location.”  Claim 26 depends from claim 25 and thereby includes all of the limitations of claim 25, and is therefore considered indefinite under a similar rationale.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-10, 13, 14, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0042274 to Park et al. (“Park”), and also over U.S. Patent No. 10,019,782 to Yeo et al. (“Yeo”).
Regarding claim 1, Park describes an electronic device that executes and displays an application in both a display of the electronic device and an external display (see e.g. paragraphs 0002 and 0008).  Like claimed, Park particularly describes a computing system comprising at least one processor and memory storing instructions (i.e. software) executable by the at least one processor (see e.g. paragraphs 0063-0064, 0066-0067 and 0084), wherein the instructions, when executed, causes the computing system to:
identify a display size of a focus area on a display screen, the display size being smaller than a size of the display screen (see e.g. paragraphs 0099-0101, 0104-0105, wherein
the focus area corresponds to a touch sensitive surface of a touch sensing device and touch inputs provided through the touch sensitive surface are performed within the focus area on the display screen (see e.g. paragraphs 0183 and 0186-0189, and FIGS. 11A-B:  Park further discloses that the user can apply a touch input to the first user interface via a touch sensitive surface of the electronic device to modify multimedia content displayed in the first user interface, e.g. to generate a visual object, whereby the second user interface displayed by the external display device is similarly modified.  Park demonstrates that the part of the second user interface that is modified corresponds to the view of the multimedia content presented by the first user interface – see e.g. FIGS. 11A-B.  As noted above, the part of the second user interface that corresponds to the view presented by the first user interface is considered a focus area.  Accordingly, the focus area corresponds to a touch sensitive surface of a touch sensing device; the part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface corresponds to the touch sensitive surface of the electronic device presenting the first user interface such that inputs provided to the touch sensitive surface to modify content within the first user interface are also performed within the part of the second user interface corresponding to the view of the multimedia content presented by the first user interface.);
output a representation of the focus area at a first location on the display screen (see e.g. paragraph 0170 and FIG. 9B: like noted above, Park discloses that while changing the magnification of multimedia content presented in a first user interface displayed by an electronic device, highlighting is applied to a second 
receive a touch event based on a touch input on the touch sensitive surface of the touch sensing device and perform an operation, corresponding to the touch event, that modifies content in an area of a content canvas corresponding to where the focus area is on the display screen (see e.g. paragraphs 0183 and 0186-0189, and FIGS. 11A-B: like noted above, Park discloses that the user can apply a touch input to the first user interface displayed by the electronic device to modify multimedia content displayed therein, e.g. to generate a visual object, whereby the second user interface displayed by the external display device is similarly modified.  Park demonstrates that the part of the second user interface that is modified corresponds to the view of the multimedia content presented by the first user interface – see e.g. FIGS. 11A-B.  As noted above, this part is considered a focus area.  Park is thus considered to teach receiving a touch event based on a touch input on the touch sensitive surface of the electronic device and performing an operation, e.g. to generate a visual object, corresponding to the touch event, and modifying content in an area of a content canvas corresponding to the focus area on the display screen of the external display device.); and
generate a move output to move the focus area to a second location on the content canvas based on a maneuver touch input received from the touch sensitive surface of the touch sensing device (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: Park discloses that the user can apply a touch gesture to the first user interface to shift the view of the multimedia content displayed in the first user interface, while the multimedia content displayed in the second user interface is maintained.  Park demonstrates that the part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface is shifted in response to the touch gesture – see e.g. paragraph 0173 and FIG. 9D.  Like during the magnify operation described above, it is apparent that this part is highlighted on the second user interface during the shift operation.  Accordingly, Park teaches generating a move output to move the focus area, i.e. the part of the second user interface corresponding to the view of the first user interface, to a second location on the content canvas based on a maneuver touch input, i.e. a shift touch gesture, received from the touch sensitive surface of the electronic device.).
Accordingly, Park teaches a computing system similar to that of claim 1.  Park, however, teaches that the part of the second user interface that corresponds to the view of the first user interface (i.e. the focus area) is highlighted during a magnify or shift operation, but does not explicitly disclose that it is indicated at all times, so it cannot be said that the operation modifying content is performed in an area of the content canvas on which a focus area input mechanism is (currently) displayed on the display screen, as is required by claim 1.  Moreover, Park does not explicitly teach identifying a portion of content of the content canvas displayed on the display screen, and identifying a first location, corresponding to the focus area input mechanism, on the display screen based on the identified portion of content, whereby a representation of the focus area input mechanism is output at that first location, as is further required by claim 1.
	Similar to Park, Yeo describes a system in which a partial region of content displayed on an external display device is also displayed on an electronic device, and whereby the user can 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Yeo before him prior to the effective filing date of the claimed invention, to modify the system taught by Park so that the area of the external display screen that corresponds to the view presented by the electronic device is constantly indicated to the user, as is taught by Yeo (e.g. when the user applies the touch input to the electronic device to modify multimedia content therein, which would simultaneously modify content in the indicated area of the external display screen).  The displayed indicated area can be considered a focus area input mechanism like claimed, as it indicates where user inputs will be applied in the second user interface.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would allow other users to identify the portion of the content viewed by the user of the electronic device, as is evident from Yeo.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Yeo before him prior to the effective filing date of the claimed invention, to further modify the system taught by Park so as to identify a portion of content of the content canvas displayed on the display screen, and identify a first location, corresponding to the focus area input mechanism, on the display screen based on the identified 
	As per claim 2, Park further teaches that the instructions cause the computing system to detect a maneuver touch input event generated based on the maneuver touch input and generate a maneuver signal indicative of the maneuver touch input event (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: as noted above, Park discloses that the user can apply a touch gesture to the first user interface displayed by the electronic device to shift the view of the multimedia content displayed therein, while the multimedia content displayed in the second user interface presented by the external display device is maintained.  This would understandably necessitate detecting a touch input event generated based on the touch gesture, i.e. the maneuver touch input, and generating a signal indicative of the touch input event so as to shift the view of the multimedia content accordingly.  Park discloses that such teachings can be implemented via a processor executing software – see e.g. paragraphs 0063-0066 and 0150.).  Yeo provides similar teachings (see e.g. column 11, lines 16-27).  Park further teaches that the instructions cause the computing system to identify the second location on the content canvas based on the maneuver signal, and generate a second location signal indicative of the second location (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: like noted above, Park discloses that the user can apply a touch gesture to the first user interface displayed by the electronic device to shift the view of the multimedia content displayed therein, while the multimedia content displayed in the second user interface presented by the external display device is maintained.  Park demonstrates that the highlighted part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface, i.e. the focus area 

	As per claim 8, Park teaches that the instructions cause the computing system to detect a maneuver mode entry touch event and, generate a maneuver mode entry signal, and detect the maneuver touch input event in response to the maneuver mode entry signal (see e.g. paragraphs 0166-0173, and FIGS. 9A-9D: Park discloses that the user can apply a pinch gesture with two fingers to change the magnification of the multimedia content displayed by the electronic device, or move the two fingers in one direction to shift the multimedia content displayed by the electronic device.  The system thus necessarily detects an initial touching of two fingers, and then changes the magnification of the multimedia content if the two fingers subsequently move further or closer apart, and shifts the multimedia content if the two fingers subsequently move in one direction.  The initial touching by the two fingers is considered a maneuver mode entry touch event, whereby the system detects the maneuver mode entry touch event and generates a maneuver mode entry signal indicating the maneuver mode entry touch event, and then detects the maneuver touch input event, e.g. the subsequent motion of the two fingers closer or further apart or in one direction, in response to the maneuver mode entry signal.  Park discloses that such teachings can be implemented via a processor executing software – see e.g. paragraphs 0063-0066 and 0150.).  Accordingly, the above-described 
	As per claim 9, Park further teaches that the instructions cause the computing system to detect, as the maneuver mode entry touch event, a two-finger touch event (see e.g. paragraphs 0166-0173, and FIGS. 9A-9D: as noted above, Park discloses that the user can apply a pinch gesture with two fingers to change the magnification of the multimedia content displayed by the electronic device, or move the two fingers in one direction to shift the multimedia content displayed by the electronic device.  As further noted above, the initial touching by the two fingers is considered a maneuver mode entry touch event like claimed.).  Accordingly, the above-described combination of Park and Yeo is further considered to teach a computing system like that of claim 9.
	As per claim 10, Park further teaches that the instructions cause the computing system to: 
(i) generate notifications indicative of received inputs (see e.g. paragraphs 0154-0157, 0165-0173, and 0183-0189: like noted above, Park discloses that the user can apply touch inputs to a touchscreen of an electronic device displaying a first user interface to change the magnification of multimedia content displayed thereby, or to shift the multimedia content, or to modify the multimedia content such as by adding a new visual object.  Notifications indicative of the received touch inputs are necessarily generated so that the application changes the magnification of the multimedia content, shifts the multimedia content or modifies the multimedia content in response.  Park discloses that such teachings can be implemented via a processor executing software – see e.g. paragraphs 0063-0066 and 0150.); 
(ii) detect an alternate mode selection user input and to generate a trigger output (see e.g. paragraphs 0111-0114: Park discloses that, when the external display device is connected to the electronic device, the electronic device displays a 
(iii) generate a touch event for a physical interaction with the touch sensing surface of the touch sensing device (see e.g. paragraphs 0111-0114, 0154-0157, 0165-0173, and 0183-0189: Park discloses that the application responds to different touch events based on a current state of the application and/or system.  For example, Park suggests that the application generates a new visual object in response to a single-finger touch input if a particular tool is selected – see e.g. paragraph 0185, or shifts the multimedia content or enlarges the multimedia content in response to a two-finger touch input if a view of the multimedia content is displayed – see e.g. paragraphs 0165-0173.  Accordingly, it is apparent that the input notification system is configured to generate a touch event for a physical interaction, i.e. the touch inputs, with the touch sensing surface of the touch sensing device based on the particular state of the application and/or system.  Park discloses that such teachings can be implemented via a processor executing software – see e.g. paragraphs 0063-0066 and 0150.).
Accordingly, the above-described combination of Park and Yeo is further considered to teach a computing system like that of claim 10.
Regarding claim 13, Park describes an electronic device that executes and displays an application in both a display of the electronic device and an external display (see e.g. paragraphs 0002 and 0008).  Like claimed, Park particularly teaches:
identifying a display size of a focus area on a display screen, the display size being smaller than a size of the display screen, wherein the focus area corresponds to a touch sensitive surface of a touch sensing device (see e.g. paragraphs 0099-0101, 0104-0105, and 0111-0114: Park describes an electronic device that can be connected to an external display device, whereby the electronic device displays a first user interface and the external display device displays a second user interface.  Park demonstrates that the second user interface on the external display can display a view of multimedia content, and that the first user interface on the electronic device can display a similar view of multimedia content – see e.g. paragraphs 0151 and 0161, and FIG. 9A.  Park discloses that in response to a particular touch input applied with respect to the first user interface, the view of the multimedia content displayed on the first user interface is changed, e.g. magnified, while the view of the multimedia content displayed in the second user interface is maintained – see e.g. paragraphs 0155, 0166-0169, and FIGS 9A-B.  As a result, the multimedia content displayed on the first user interface corresponds to only a part of the multimedia content displayed on the second user interface – see e.g. paragraph 0169 and FIG. 9B.  Park discloses that, while changing the magnification of the multimedia content displayed on the first user interface, highlighting is applied to the second user interface to indicate this part of the multimedia content output in the second user interface that corresponds to the multimedia content output in the first user interface; the highlighted part has a size and location that is based on the view of the magnified multimedia content displayed in the first user interface – see e.g. paragraph 0170 and FIG. 9B.  The part of the second user interface that corresponds to the view presented by the first user interface is considered a focus area, and highlighting this part of the second user interface necessarily requires identifying the size of the part based  
outputting a representation of the focus area for display at a first location on the display screen (see e.g. paragraph 0170 and FIG. 9B: like noted above, Park discloses that while changing the magnification of multimedia content presented in a first user interface displayed by an electronic device, highlighting is applied to a second user interface displayed by an external display to indicate the part of the multimedia content output in the second user interface that corresponds to the multimedia content output by the electronic device.  As further noted above, the highlighted or otherwise indicated part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface is considered a focus area.  The display of the highlighted part necessitates generating a representation of the focus area, i.e. the highlighted part.);
receiving a touch event based on a touch input on the touch sensitive surface of the touch sensing device and performing an operation, corresponding to the touch event, by modifying content in an area of a content canvas corresponding to where the focus area was displayed on the display screen (see e.g. paragraphs 0183 and 0186-0189, and FIGS. 11A-B: Park discloses that the user can apply a touch input to the first user interface displayed by the electronic device to modify multimedia content displayed therein, e.g. to generate a visual object, whereby the second user interface displayed by the external display device is similarly modified.  Park demonstrates that the part of the second user interface that is modified corresponds to the view of the multimedia content presented by the first and
generating a move output to move the focus area to a second location on the content canvas based on a maneuver touch input received from the touch sensitive surface of the touch sensing device (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: Park discloses that the user can apply a touch gesture to the first user interface to shift the view of the multimedia content displayed in the first user interface, while the multimedia content displayed in the second user interface is maintained.  Park demonstrates that the part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface is shifted in response to the touch gesture – see e.g. paragraph 0173 and FIG. 9D.  Like during the magnify operation described above, it is apparent that this part is highlighted on the second user interface during the shift operation.  Accordingly, Park teaches generating a move output to move the focus area, i.e. the highlighted part of the second user interface, to a second location on the content canvas based on a maneuver touch input, i.e. a shift touch gesture, received from the touch sensitive surface of the electronic device.).
Accordingly, Park teaches a computer implemented method similar to that of claim 13.  Park however teaches that the part of the second user interface that corresponds to the view of the input mechanism is (currently) displayed on the display screen, as is required by claim 13.  Moreover, Park does not explicitly teach identifying a first location on the display screen where the focus area input mechanism is to be displayed based on a size of at least one of the display screen or the touch sensing device, and outputting a representation of the focus area input mechanism for display at the first location on the display screen, as is further required by claim 13.
Similar to Park, Yeo describes a system in which a partial region of content displayed on an external display device is also displayed on an electronic device, and whereby the user can modify the content displayed on the electronic device to similarly modify the content displayed in the partial region on the external display device (see e.g. column 1, lines 56 – column 2, line 5; column 7, lines 51-67; and FIG. 1).  Regarding the claimed invention, Yeo further discloses that the partial region of the external display screen that corresponds to the view presented on the electronic device is constantly indicated to the user, e.g. by marking the region (see e.g. column 7, lines 51-58; column 10, lines 21-38; and FIG. 1).  Moreover, Yeo further teaches identifying a first location on the display screen of the partial region based on a size (e.g. resolution) of at least one of the display screen or the electronic device, wherein a representation of the partial region (e.g. via marking the partial region) is output at the first location on the display screen (see e.g. column 9, lines 9-29; and column 9, line 55 – column 10, line 38).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Yeo before him prior to the effective filing date of the claimed invention, to modify the method taught by Park so that the area of the external display screen that corresponds to the view presented by the electronic device is constantly indicated to the user, as is taught by Yeo (e.g. when the user applies the touch input to the electronic device to modify multimedia content therein, which would simultaneously modify content in the indicated area of the external display 
	As per claim 14, Park further teaches detecting a maneuver touch input event generated based on the maneuver touch input and generating a maneuver signal indicative of the maneuver touch input event (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: as noted above, Park discloses that the user can apply a touch gesture to the first user interface displayed by the electronic device to shift the view of the multimedia content displayed therein, while the multimedia content displayed in the second user interface presented by the external display device is maintained.  This would understandably necessitate detecting a touch input event generated based on the touch gesture, i.e. the maneuver touch input, and generating a signal indicative of the touch input event so as to shift the view of the multimedia content accordingly.).  Yeo provides similar teachings (see e.g. column 11, lines 16-27).  Park further teaches identifying the second location on the content canvas based on the maneuver signal, and 
	As per claim 19, Park further teaches detecting a maneuver mode entry touch event and generating a maneuver mode entry signal, wherein detecting the maneuver touch input event is performed in response to the maneuver mode entry signal (see e.g. paragraphs 0166-0173, and FIGS. 9A-9D: Park discloses that the user can apply a pinch gesture with two fingers to change the magnification of the multimedia content displayed by the electronic device, or move the two fingers in one direction to shift the multimedia content displayed by the electronic device.  The system thus necessarily detects an initial touching of two fingers, and then changes the magnification of the multimedia content if the two fingers subsequently move further or closer apart, and shifts the multimedia content if the two fingers subsequently move in one direction.  The initial touching by the two fingers is considered a maneuver mode entry touch event, whereby the system detects the maneuver mode entry touch event and generates a maneuver 
	As per claim 21, it would have been obvious, as is described above, to modify the system taught by Park so as to identify a portion of content of the content canvas displayed on the display screen of the external device, and whereby the first location on the display screen where the focus area input mechanism is to be displayed is identified based on the identified portion of content, as is done with the partial region taught by Yeo.  Yeo particularly teaches that the first location (i.e. the preset portion) can be identified by accessing a pre-defined map that maps the partial region to a pre-defined location (e.g. based on a resolution), and identifying the first location based on the pre-defined location (see e.g. column 9, lines 9-29).  Accordingly, the above-described combination of Park and Yeo is further considered to teach a computing system like that of claim 21.
	As per claim 22, it would have been obvious, as is described above, to modify the system taught by Park so as to identify a portion of content of the content canvas displayed on the display screen of the external device, and whereby the first location on the display screen where the focus area input mechanism is to be displayed is identified based on the identified portion of content, as is done with the partial region taught by Yeo.  Yeo further suggests that the pre-defined location comprises a default starting location (e.g. based on a resolution) for the partial region, from which the partial region can then be moved (see e.g. column 9, lines 9-29; and column 9, lines 46-54).  Accordingly, the above-described combination of Park and Yeo is further considered to teach a computing system like that of claim 22.
	As per claim 23, it would have been obvious, as is described above, to modify the system taught by Park so as to identify a portion of content of the content canvas displayed on 
	As per claim 24, it would have been obvious, as is described above, to modify the system taught by Park so that the first location on the display screen where the focus area input mechanism is to be displayed is identified based on the context of the computing system, as is done with the partial region taught by Yeo.  Yeo particularly discloses that the context comprises at least one of: a size (e.g. resolution) of a display screen or touch sensing device; a type of application that corresponds to the content canvas; or a content type of the portion of content (see e.g. column 9, lines 9-29: Yeo discloses that the starting location is can be determined based on the resolution of the electronic device.  Yeo further suggests that the starting location can differ based on the type of application or type of content that is displayed – see e.g. FIGS. 1, 12, 13, 14 and 15, noting that the location of marked region is different amongst the different application and content types displayed.).  Accordingly, the above-described combination of Park and Yeo is further considered to teach a computing system like that of claim 24.
Regarding claim 25, Park describes an electronic device that executes and displays an application in both a display of the electronic device and an external display (see e.g. paragraphs 0002 and 0008).  Like claimed, Park particularly teaches:
identifying a display size of a focus area, the display size being smaller than a size of a display screen (see e.g. paragraphs 0099-0101, 0104-0105, and 0111-0114: Park describes an electronic device that can be connected to an external display 
outputting a representation of the focus area at a first location on the display screen (see e.g. paragraph 0170 and FIG. 9B: like noted above, Park discloses that while changing the magnification of multimedia content presented in a first user interface displayed by an electronic device, highlighting is applied to a second user interface displayed by an external display to indicate the part of the multimedia content output in the second user interface that corresponds to the multimedia content output by the electronic device.  As further noted above, the highlighted or otherwise indicated part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface is considered a focus area.  The display of the highlighted part necessitates generating a representation of the focus area, i.e. the highlighted part, and outputting the representation for display at the first location on the external device’s display screen.);
receiving a touch event based on a touch input on a touch sensitive surface of a touch sensing device and performing an operation, corresponding to the touch event, that modifies content in an area of a content canvas corresponding to where the focus area was displayed on the display screen (see e.g. paragraphs 0183 and 0186-0189, and FIGS. 11A-B: Park discloses that the user can apply a touch input to the first user interface displayed by the electronic device to modify multimedia content displayed therein, e.g. to generate a visual object, whereby the second user interface displayed by the external display device is similarly modified.  Park demonstrates that the part of the second user interface that is modified corresponds to the view of the multimedia content presented by the first user interface – see e.g. FIGS. 11A-B.  As noted above, this part is highlighted during a magnification operation, and the highlighted part is considered a focus area.  Park is thus considered to teach receiving a touch event based on a touch and
generating a move output to move the focus area to a second location on the content canvas based on a maneuver touch input received from the touch sensitive surface of the touch sensing device (see e.g. paragraphs 0171-0173 and FIGS. 9C-D: Park discloses that the user can apply a touch gesture to the first user interface to shift the view of the multimedia content displayed in the first user interface, while the multimedia content displayed in the second user interface is maintained.  Park demonstrates that the part of the second user interface that corresponds to the view of the multimedia content presented by the first user interface is shifted in response to the touch gesture – see e.g. paragraph 0173 and FIG. 9D.  Like during the magnify operation described above, it is apparent that this part is highlighted on the second user interface during the shift operation.  Accordingly, Park teaches generating a move output to move the focus area, i.e. the highlighted part of the second user interface, to a second location on the content canvas based on a maneuver touch input, i.e. a shift touch gesture, received from the touch sensitive surface of the electronic device.).
Accordingly, Park teaches a method similar to that of claim 25.  Park, however, teaches that the part of the second user interface that corresponds to the view of the first user interface (i.e. the focus area) is highlighted during a magnify or shift operation, but does not explicitly disclose that it is indicated at all times, so it cannot be said that the operation modifying content is performed in an area of the content canvas on which a focus area input mechanism is (currently) displayed 
	Similar to Park, Yeo describes a system in which a partial region of content displayed on an external display device is also displayed on an electronic device, and whereby the user can modify the content displayed on the electronic device to similarly modify the content displayed in the partial region on the external display device (see e.g. column 1, lines 56 – column 2, line 5; column 7, lines 51-67; and FIG. 1).  Regarding the claimed invention, Yeo further discloses that the partial region of the external display screen that corresponds to the view presented on the electronic device is constantly indicated to the user, e.g. by marking the region (see e.g. column 7, lines 51-58; column 10, lines 21-38; and FIG. 1).  Moreover, Yeo further teaches identifying a starting location (i.e. a preset region), on the content canvas that displays content on the display screen and outputting a representation of the partial region at the pre-defined starting location (see e.g. column 9, lines 9-23; and column 9, line 55 – column 10, lines 38).  Yeo suggests that the starting location can be identified based on a content type of the content displayed by the content canvas (see e.g. FIGS. 1, 12, 13, 14 and 15, noting that the location of the marked region is different amongst the different application and content types displayed.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Yeo before him prior to the effective filing date of the claimed invention, to modify the method taught by Park so that the area of the external display screen that corresponds to the view presented by the electronic device is constantly indicated to the user, as is taught by Yeo (e.g. when the user applies the touch input to the electronic device to modify multimedia content therein, which would simultaneously modify content in the indicated area of the external display screen).  The displayed indicated area can be considered a focus area input mechanism like 
	As per claim 26, it would have been obvious, as is described above, to modify the method taught by Park so as to identify a starting location for the focus area input mechanism based on a content type of the content displayed by the content canvas, as is taught by Yeo.  Yeo particularly suggests identifying a pre-defined starting location based on a content type of the content (see e.g. FIGS. 1, 12, 13, 14 and 15, noting that the location of the marked region is different amongst the different application and content types displayed.).  Accordingly, the above-described combination of Park and Yeo is further considered to teach a method like that of claim 26.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Yeo, which is described above, and also over U.S. Patent Application Publication No. 2013/0135309 to King et al. (“King”).

Employing drop shadows is nevertheless known in the art.  King, for example, teaches displaying drop shadows to provide the illusion of depth on a two-dimensional surface (see e.g. paragraphs 0002-0003 and 0016-0021, and FIG. 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Yeo and King before him prior to the effective filing date of the claimed invention, to modify the system and method taught by Park and Yeo such that the instructions are also .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Yeo, which is described above, and also over U.S. Patent No. 9,535,858 to Tsuda et al. (“Tsuda”).
As described above, Park and Yeo teach a computing system like that of claim 2, which generates a representation of a focus area input mechanism, and moves the focus area input mechanism from a first location to a second location on a content canvas based on a touch input.  Park further teaches that the focus area has a visual focus area boundary (see e.g. FIGS. 9B-D), and Yeo provides a similar teaching (see e.g. FIG. 1).  Park and Yeo, however, do not explicitly disclose that the content canvas has a visual canvas boundary, wherein the instructions stored and executed by the computing system cause the computing system to inhibit movement of the focus area boundary outside of the canvas boundary in response to the maneuver touch input event, as is required by claim 6.
Similar to Park and Yeo, Tsuda teaches simultaneously displaying a magnified view of multimedia content on an electronic device (i.e. on a controller) and a full view of the multimedia content on an external display device (i.e. a monitor), whereby a focus area input mechanism (i.e. a frame image) is displayed within the full view of the multimedia content to indicate the part of the multimedia content that is displayed by the electronic device (see e.g. column 2, lines 20-51; column 15, lines 26-56, and FIGS. 1 and 15B).  Tsuda particularly teaches that the user can shift (i.e. scroll) the magnified view of the multimedia content displayed by the electronic device, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Park Yeo and Tsuda before him prior to the effective filing date of the claimed invention, to modify the system taught by Park and Yeo so as to inhibit movement of the focus area boundary outside of the canvas boundary like taught by Tsuda in response to the maneuver touch input event when no further shifting is possible.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the focus area input mechanism to accurately indicate the portion of the content presented by the electronic device even when the user scrolls to a boundary of the content, as is evident from Tsuda.  Accordingly, Park, Yeo and Tsuda are considered to teach, to one of ordinary skill in the art, a computing system like that of claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Yeo, which is described above, and also over U.S. Patent Application Publication No. 2014/0267363 to Kocienda et al. (“Kocienda”).
As described above, Park and Yeo teach a computing system like that of claim 1, which generates a representation of a focus area input mechanism, and moves the focus area input mechanism from a first location to a second location on a content canvas based on a touch input.  Park and Yeo, however, do not explicitly disclose that the instructions stored and executed by the computing system cause the computing system to identify a brightness value corresponding to content on the content canvas and to generate a representation of visual characteristics of the focus area input mechanism based on the brightness value, as is required by claim 11.

It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Yeo and Kocienda before him prior to the effective filing date of the claimed invention, to modify the system taught by Park and Yeo such that the control (i.e. the focus area input mechanism) has visual characteristics that are based on identified content-display values including a brightness of the underlying content (i.e. content canvas), as is taught by Kocienda.  That is, it would have been obvious to modify the system taught by Park and Yeo so that the instructions stored and executed by the computing system causing the computing system to identify a brightness value corresponding to content on the content canvas and to generate a representation of visual characteristics of the focus area input mechanism based on the brightness value.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would provide for a less distracting control (i.e. focus area input mechanism) overlaid on the content, as is taught by Kocienda.  Accordingly, Park, Yeo and Kocienda are considered to teach, to one of ordinary skill in the art, a computing system like that of claim 11.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Yeo, which is described above, over U.S. Patent No. 9,535,858 to Tsuda et al. (“Tsuda”), and also over U.S. Patent No. 6,025,841 to Finkelstein et al. (“Finkelstein”).
As described above, Park and Yeo teach a computer implemented method like that of claim 14, which includes generating a representation of a focus area input mechanism, and moving the focus area input mechanism from a first location to a second location on a content 
Similar to Park and Yeo , Tsuda teaches simultaneously displaying a magnified view of multimedia content on an electronic device (i.e. on a controller) and a full view of the multimedia content on an external display device (i.e. a monitor), whereby a focus area input mechanism (i.e. a frame image) is displayed within the full view of the multimedia content to indicate the part of the multimedia content that is displayed by the electronic device (see e.g. column 2, lines 20-51; column 15, lines 26-56, and FIGS. 1 and 15B).  Tsuda particularly teaches that the user can shift (i.e. scroll) the magnified view of the multimedia content displayed by the electronic device, whereby the focus area input mechanism displayed by the external display device moves accordingly; if the focus area input mechanism reaches a boundary of the multimedia content displayed by the external display device, and no further scrolling is possible, scrolling is inhibited (see e.g. column 15, line 57 – column 16, line 21; column 16, lines 36-61; and FIG. 17).
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Yeo and Tsuda before him prior to the effective filing date of the claimed invention, to modify the computer implemented method taught by Park and Yeo so as to inhibit movement of the focus area boundary outside of the canvas boundary like taught by Tsuda in response to the 
Finkelstein generally teaches providing continuous automatic adjustments to the size and position of a selected topmost window based on an analysis of a user’s interactions (see e.g. column 3, lines 7-22).  Regarding the claimed invention, Finkelstein particularly teaches automatically moving a position of a target window, which has a window boundary, to inhibit a selected focused area from crossing the window boundary, the target window being movable on the display screen independent from the focused area (see e.g. column 3, lines 7-22; column 3, lines 46-56; column 7, lines 36-57; column 11, line 38 – column 12, line 12; column 16, lines 40-62; and FIG. 7).  Finkelstein further discloses that the target window can display help content related to the underlying application (see e.g. column 9, lines 9-52; and FIG. 7).  Such a target window can be considered a “teaching UI display element” like claimed.
It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Yeo, Tsuda and Finkelstein before him prior to the effective filing date of the claimed invention, to modify the method taught by Park, Yeo and Tsuda so as to display a teaching UI display element like taught by Finkelstein, which has a teaching UI boundary and displays help content related to the underlying application including the focused area (i.e. the focus area input mechanism), and to automatically move a position of the teaching UI element to inhibit the .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 13, 17, 25 and 26.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Robinson et al. cited therein teaches generating and displaying a moveable interaction window on a display screen, wherein the interaction window corresponds to a touch sensitive surface of a table computing device.  The U.S. Patent Application Publication to Louch cited therein teaches generating a displaying a virtual input device on a display screen, wherein the virtual input device corresponds to a touch sensitive surface of an input device.  The U.S. Patent to Lin et al. cited therein teaches mapping a display of a display screen to a touch area of a touch pad.  The U.S. Patents to Feng et al. and Louis et al. cited therein teach generating a displaying a graphic 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BTB/
6/14/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173